FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTA GAVRILOVA, a.k.a. Marta                    No. 12-71360
Istrin,
                                                 Agency No. A071-586-409
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Marta Gavrilova, a native of Ukraine and a citizen of the Russian Federation,

petitions for review of the Board of Immigration Appeals’ order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Gavrilova’s motion to

reopen as untimely and number-barred where the successive motion was filed more

than 13 years after her removal order became final, see 8 C.F.R. § 1003.2(c)(2),

and Gavrilova failed to establish that any exception to the filing deadline applied,

see 8 C.F.R. § 1003.2(c)(3), or to demonstrate the due diligence required for

equitable tolling of the deadline, see Avagyan, 646 F.3d at 679.

      Gavrilova’s contentions that the BIA failed to consider the facts of her case

and provide a reasoned explanation for its denial are belied by the record.

      We lack jurisdiction to consider Gavrilova’s contention regarding equitable

estoppel because she failed to exhaust this contention before the BIA. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

removal proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).




                                           2                                    12-71360
      In light of this disposition, we do not reach Gavrilova’s remaining

contention.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  12-71360